NUMBER 13-19-00319-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


       IN THE INTEREST OF F.L.B., A.C.B., J.G.B., E.B.M,
                        CHILDREN


         On appeal from the 267th Judicial District Court
                   of Victoria County, Texas.


                ORDER TO FILE APPELLANT’S BRIEF

            Before Justices Benavides, Hinojosa, and Perkes
                           Order Per Curiam

      This cause is before the Court on appellant’s second motion for extension of time

to file her brief on the merits.   This Court, having fully examined and considered

appellant’s motion, is of the opinion that, in the interest of justice, appellant’s second

motion for extension of time to file her brief should be granted with this order.

      Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals and include additional expedited
deadlines and procedures.      See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a),

reprinted in TEX. GOV’T CODE ANN., tit.2, subtit. F app. The appellant's brief is due within

20 days after the later of the date the clerk's record was filed or the date the reporter's

record was filed, and appellee's brief is due 20 days after the date the appellant's brief

was filed. TEX. R. APP. P. 38.6(a), (b). The intermediate appellate courts are directed

to ensure "as far as reasonably possible" that appeals are brought to final disposition

within 180 days of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). In

accordance with the limited time for consideration of these appeals, this Court requires

strict adherence to the briefing rules in appeals of parental termination cases, such as

this appeal, and looks with disfavor upon the delay caused by requests for extensions

of time to file the brief. See TEX. R. APP. P. 38.6; see also id. R. 28.4.

      Appellant’s second motion for extension of time to file her brief is hereby

GRANTED, and appellant is hereby ORDERED to file her appellate brief with this Court

on August 20, 2019. No further motions for extension of time will be entertained by this

Court, absent truly extraordinary circumstances alleged and supported by appropriate

argument, authority, and any necessary evidence. The failure to file the brief timely will

result in abatement of the appeal for the appointment of new counsel.

      The Clerk of this Court is ORDERED to serve a copy of this order on appellant’s

counsel, the Honorable Craig A. Langford, II by email and by certified mail, return receipt

requested.

                                                                       PER CURIAM

Delivered and filed the
13th day of August, 2019.

                                             2